Citation Nr: 1647240	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-00 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for acquired psychiatric disability including posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Lemley, Agent



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. In a March 2011 rating decision, the RO denied service connection for depressive disorder, anxiety disorder, and PTSD. In a January 2012 rating decision, the RO denied service connection for hearing loss and tinnitus, and denied a TDIU.

In March 2015, the Board remanded the case to the RO for the development of additional evidence.

The issues of service connection for hearing loss and tinnitus and of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran experienced traumatic events during his active service; and, it is likely as not that he suffers from PTSD as a result of those events.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125, 4.130 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that current psychiatric disability had onset during service and/or developed as a result of his experiences during service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

PTSD is a mental disorder that develops as a result of traumatic experience. It is possible for service connection to be established for PTSD that becomes manifest after separation from service. Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

VA considers mental disorders based on the nomenclature in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) from the American Psychiatric Association. 38 C.F.R. § 4.130. Diagnosis of a mental disorder must conform to the DSM-V. See 38 C.F.R. § 4.125(a). The DSM-5 at Code 309.81 addresses the criteria for a diagnosis of PTSD. In summary, PTSD may be diagnosed when the person was exposed to a traumatic event, the traumatic event is persistently reexperienced, there is persistent avoidance of stimuli associated with the trauma, there are alterations in cognitions and moods associated with the trauma in at least two ways, there are persistent symptoms of increased arousal in at least two ways, the disturbance lasts more than one month, and the disturbance causes clinically significant distress or impairment in functioning.

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on the circumstances of the veteran's service and of the claimed stressor. If the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). 

VA has searched for the Veteran's service medical records and service personnel records, and has determined that those records are not available. When a veteran's service records are unavailable through no fault of his own, VA must consider as heightened its duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the veteran. See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).

The Veteran's service separation document, DD Form 214, shows that he served in Vietnam from April 1971 to February 1972, and that he received a Bronze Star Medal, a medal associated with service in a conflict against an enemy or in a combat zone. The Board accepts that he engaged in combat with the enemy or at the very least experienced fear of hostile military activity.

The Veteran has had VA medical and mental health treatment intermittently from 2005 forward. In July 2005, he sought assistance with an alcohol use problem. He reported Vietnam combat service. He reported recurring nightmares and related anger problems. Screenings for depression and PTSD were positive. In subsequent visits he reported a long history of alcohol use. A clinician diagnosed depressive disorder. In August 2005, he reported a three year history of depression and mood swings. A clinician provided impressions of depression and alcohol abuse.

In VA mental health treatment in July 2008, the Veteran reported racing thoughts. A clinician adjusted medications. In January 2009, he stated that people who knew him before service said he was fun and happy then. He indicated that in Vietnam he and his team were asked to do "pretty horrible" things, and that he could not forget them. He reported that after his Vietnam service his personality was changed to moody and angry. The clinician listed diagnoses of depressive disorder in partial remission versus mood disorder, rule out PTSD, and of alcohol dependence in remission. In October 2009, he was seen for follow-up of mood disorder and PTSD. He reported nightmares, intrusive thoughts, and hypervigilance. He stated that he was easily startled, and that he avoided activities and things that reminded him of Vietnam. He indicated that he did not like to go to stores or restaurants because he got panic attacks. He reported intermittent passive suicidal ideation. The clinician listed diagnoses of mood disorder, PTSD, and alcohol dependence in full remission.

In April 2010, the Veteran filed a claim for service connection for PTSD, depression, and anxiety disorder. In a May 2010 statement, he reported that in Vietnam he served on guard duty and ambush patrol. He indicated that in one ambush only two of his unit survived. He stated that his unit also received constant rocket and mortar attacks. 

In VA mental health treatment in April 2010, a clinician reported having reviewed VA treatment notes from 2006 forward. The clinician stated that the records showed diagnoses of alcohol dependence, mood disorder, and intermittent explosive disorder. The clinician noted a finding of rule out PTSD in January 2006 and a diagnosis of PTSD in January 2009. In the April 2010 examination the Veteran reported that during his service in Vietnam he was on a team that set up ambushes. He stated that the most distressing event was when his team was ambushed, and only two of the seven team members survived. He reported that another stressor during service was continuous guard duty, keeping watch for enemies. In June 2010, he stated that he was doing well, and denied PTSD symptoms. In September 2010 treatment notes, a list of problems included alcohol dependence, mood disorder, and PTSD. In October 2010, he sought refill of psychiatric medications. He reported sleep problems and fatigue. A clinician listed diagnoses of alcohol dependence and depressive disorder.

On VA examination in December 2010, the RO instructed the examiner that the Veteran's military combat stressor was conceded, based on his military records. The Veteran stated that during service in Vietnam his duties involved setting up ambushes. He reported that in one ambush five out of seven people died. He indicated that he continued to be upset about those experiences. The examiner observed that the Veteran became very upset and tearful when discussing his service experiences.

The examiner noted that the Veteran had received VA mental health treatment intermittently since 2005. The Veteran reported that after service he held employment, including in heating and air conditioning repair. He stated that a few years before the 2010 examination he broke his neck, received worker's compensation, and then remained unemployed. He indicated that presently he was on anti-anxiety medication. He stated that two to three times a week he had nightmares that caused him to become physically violent. He reported daily mood swings and chronic depression. He related sleep problems including episodes of inability to sleep for up to three days. He reported that for years he had experienced occasional panic attacks. The examiner observed that he had an anxious mood and constricted affect, and found that his remote memory was moderately impaired.

The examiner found that information and responses that the Veteran provided in VA treatment and in the 2010 examination were inconsistent and unreliable. The examiner stated that the Veteran did not meet the DSM criteria for a diagnosis of PTSD. The examiner provided a diagnostic impression of malingering.

In VA mental health treatment in January 2011, the Veteran reported feeling more down, and having a resurgence of headaches. In February 2011, he reported having been depressed for years. He related impaired sleep and nightmares, with hitting and fighting in his sleep. He reported constant irritability, and poor energy and motivation. He indicated that he had flashbacks of experiences during service. He related that his alcohol consumption levels had varied over time. The clinician listed diagnoses of recurrent depression, history of alcohol dependence, and PTSD by history. In March 2011, a list of problems included alcohol dependence, mood  disorder, and PTSD. The Veteran reported ongoing anxiety and depression. In August 2011, the clinician observed physical signs of the Veteran's distress when he spoke of a traumatic experience during service. 

In VA mental health treatment in 2012 through 2014, the treating clinician listed diagnoses of depression, alcohol dependence, and PTSD. Treatment continued to include medications to address nightmares, anger outbursts, insomnia, anxiety, sleep impairment, and depression. Treatment notes reflect reports of depression, nightmares, flashbacks, intrusive thoughts, anger, irritability, and sleep impairment, with fluctuation over time in the frequency and severity of those symptoms.

In an April 2014 letter, a VA clinician, an advanced registered nurse practitioner in psychiatric and mental health, wrote that she had been treating the Veteran since 2011. She stated that his diagnoses included PTSD, major depressive disorder, and alcohol use disorder. She noted that he was on medications to address mood, irritability, nightmares, depression, and anxiety. She stated that he had endorsed symptoms including traumatic and intrusive memories of combat, difficulty relating to others, sleep difficulties, and avoidance of crowds. She noted that he showed distress when reporting his traumatic experiences during service.

VA treatment notes from 2015 and 2016 reflect ongoing diagnoses of depression, PTSD, and alcohol dependence, and medications to address anger outbursts, nightmares, mood disturbances, depression, and anxiety.

On VA examination in March 2016, the examiner noted the Veteran's report of traumatic experiences during combat in Vietnam. The Veteran stated that he had nightmares about those experiences. He indicated that he used alcohol during and after service. The examiner noted that the Veteran persistently avoided, in at least two ways, stimuli associated with the trauma. The examiner found that the Veteran had a persistent negative emotional state. The examiner found that the Veteran had hypervigilance and exaggerated startle response. The examiner administered testing, and found that the Veteran's responses were consistent with feigning or exaggerating symptoms.

The examiner concluded that the Veteran had a depressive disorder and alcohol use disorder. The examiner stated that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD. The examiner explained that, for the criterion of alterations of cognitions and moods associated with the trauma, the Veteran had only one symptom, not two or more symptoms as required for a PTSD diagnosis. The examiner expressed the opinion that it is less likely than not that the Veteran's depressive disorder is related to any incident of service. The examiner explained that the Veteran had stated that his depression became a significant issue following his divorce in the early 2000s.

Clinicians who have treated and examined the Veteran have reached somewhat differing conclusions.  Such creates a challenge to determine whether there is medical evidence diagnosing him with PTSD in accordance with VA regulations. The VA clinician who examined him in March 2016 found that the criteria to establish a PTSD diagnosis had not been shown.  However, VA mental health treatment records contain reports that essentially determine that the criteria to support a PTSD diagnosis have been met. The Board also notes that VA mental health professionals who have treated him sometimes related a possible or provisional PTSD diagnosis, and sometimes, especially later, simply assigned a diagnosis of PTSD. Clinicians' notations of inconsistencies between some of the Veteran's statements add to the difficulty of determining whether there is an adequate basis for a diagnosis of PTSD. Considering all of the evidence, and taking great care to resolve reasonable doubt in his favor, the Board accepts that there is medical evidence diagnosing him with PTSD in accordance with VA regulations.

Treatment records reflect that clinicians considered and provided a PTSD diagnosis after the Veteran reported nightmares and flashbacks of traumatic service events, particularly an ambush with loss of life. Thus, there is a link, established by medical evidence, between current symptoms and an in-service stressor.

As noted above, based on the separation document showing service in Vietnam and a Bronze Star Medal, and the Veteran's accounts, the Board accepts that the Veteran engaged in combat with the enemy or at least experienced fear of hostile enemy attack.  His lay testimony of traumatic events including the death of most of his team in an ambush establishes the occurrence of a stressor, and there is no clear and convincing evidence that the described stressor did not occur.

As there is a diagnosis that the Veteran has PTSD, a link between his symptoms and an in-service stressor, and sufficient evidence of the occurrence of the reported stressor, the criteria under 38 C.F.R. § 3.304(f) for service connection for his PTSD have been met. The Board grants service connection.

ORDER

Entitlement to service connection for psychiatric disability including PTSD is granted.


REMAND

The Board is again remanding to the RO the issues of service connection for hearing loss and tinnitus and of a TDIU.

The Veteran contends that he has hearing loss and tinnitus as a result of noise exposure during service. His service treatment records are not available. Based on history he provided and information in his service separation document, the Board accepts that he engaged in combat with the enemy in Vietnam. Therefore, it is possible for his accounts of exposure to noise from explosions and weapons fire during service to be accepted as satisfactory evidence of acoustic injury during service. See 38 U.S.C.A. § 1154(b) (West 2014).

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015). 

The assembled evidence leaves questions as to whether the Veteran has current hearing loss disability. On VA audiology examination in August 2011, the examiner found disagreement and inconsistency between findings in the examination. The examiner concluded that the test results were invalid, and that it was not possible to opine as to the likely etiology of claimed hearing loss and tinnitus. In March 2015, the Board remanded the issues for a new VA examination with file review and opinions. On examination in March 2016, that examiner found disagreement and inconsistency between findings in the examination, concluded that the test results were invalid, and stated that it was not possible to opine as to the likely etiology of claimed hearing loss and tinnitus.

Later in March 2016, after the 2016 examination, records of VA treatment of the Veteran in 2011 through 2016 were added to his claims file. Those records include the report of a June 2013 VA audiology consultation. The audiologist, who summarized the test results rather than reporting individual auditory thresholds, found that the testing results were reliable and showed bilateral sensorineural hearing loss. The audiologist prescribed hearing aids. In addition, treatment notes from several occasions in 2012 through 2015 reflect reports from the Veteran and treating clinicians that he had hearing difficulty and had hearing aids.

To help reconcile the differing evidence, and obtain opinion that accounts for the assembled evidence, the Board is remanding the issues of service connection for hearing loss and tinnitus for another audiology examination to consider the treatment findings, perform new testing, and provide opinions.

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. 38 C.F.R. § 4.16(a) (2015). If a veteran's individual and combined ratings do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a), but the veteran's service-connected disabilities nonetheless make him unable to secure or follow a substantially gainful occupation, rating boards are to submit the case to the Director of the VA Compensation Service for consideration of a TDIU on an extraschedular basis. 38 C.F.R. § 4.16(b).

An April 2014 opinion from a VA mental health clinician who treats the Veteran and a March 2016 opinion from a VA mental health clinician who examined him address the effects of his mental disorders on his capacity for employment. The ratings for service-connected disabilities for the Veteran depend on the rating that the RO assigns for his PTSD, which the Board has granted in this decision. The ratings also depend on whether, on remand, the RO grants service connection for hearing loss and/or tinnitus, and, if so, the ratings the RO assigns. The Board is remanding the TDIU issue for the RO to reconsider following those actions.

Accordingly, the case is REMANDED for the following action:

1. Effectuate the Board's grant in the above decision of service connection for psychiatric disability including PTSD, and assign a disability rating.

2. Schedule the Veteran for a VA audiology examination and file review to address the nature and etiology of any current hearing loss and tinnitus. Provide to the examiner the Veteran's claims file, including records in the Veterans Benefits Management System (VBMS) and, specifically, VA treatment records and other records in the Virtual VA (VVA) system.

Ask the examiner to test the Veteran's hearing, assess the validity of the results, and explain why the result are valid or invalid. Ask the examiner to report the results if valid.

Inform the examiner that the Veteran had combat service consistent with noise exposure. Ask the examiner to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that his tinnitus is related to service. Ask the examiner, if valid test results show hearing levels in either or both ears that meet VA criteria for hearing impairment disability, to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the current hearing loss is related to service. Ask the examiner to explain the conclusions reached.

3. Thereafter, review the expanded record and reconsider the issues of service connection for hearing loss and tinnitus. If service connection is granted for either or both, assign disability ratings.

4. Thereafter, review the expanded record and reconsider the issue of a TDIU. Note opinions in the record concerning the effects of the Veteran's service-connected disabilities on his capacity for substantially gainful employment. Develop additional evidence if necessary. If the ratings for service-connected disabilities do not meet the 38 C.F.R. § 4.16(a) criteria for a TDIU, consider whether his service-connected disabilities nonetheless make him unable to secure or follow a substantially gainful occupation, and thus warrant referral of the case to the Director of the VA Compensation Service for consideration of a TDIU on an extraschedular basis.

5. Thereafter, if any of the remanded issues (service connection for hearing loss and tinnitus, and entitlement to a TDIU) remains denied, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


